Exhibit 10.2

 

EXECUTION VERSION

 

STOCKHOLDER AGREEMENT

 

THIS STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
July 16, 2004 by and between Newport Corporation, a Nevada corporation
(“Newport”), and Thermo Electron Corporation, a Delaware corporation (“TEC”).

 

A. Newport and TEC have entered into a Stock Purchase Agreement dated May 28,
2004 (the “Stock Purchase Agreement”) under which Sellers have agreed, upon the
terms and subject to the conditions set forth in the Stock Purchase Agreement,
to sell all of the stock of the Companies and the Subsidiaries (as defined
therein) to Newport or its Affiliates (the “Transaction”).

 

B. Pursuant to the Stock Purchase Agreement, TEC will become the beneficial
owner of Registrable Securities (defined below). Newport and TEC desire that
Newport grant TEC certain registration rights regarding the Registrable
Securities in order to facilitate TEC’s ability to liquidate those securities.

 

C. As an inducement and condition to entering into the Stock Purchase Agreement,
Newport has agreed that TEC will be entitled to the registration rights as set
forth in this Agreement, and TEC has agreed to certain covenants as set forth
herein.

 

ACCORDINGLY, THE PARTIES AGREE AS FOLLOWS:

 

ARTICLE I. DEFINITIONS

 

For purposes of this Agreement, these terms have these meanings:

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday that is
not a day on which banking institutions in the City of New York are authorized
by law, regulation or executive order to close.

 

“Closing Date” means the date of the closing of the Transaction.

 

“Common Stock” means the common stock, $0.1167 par value per share, of Newport.

 

“Delay Notice” has the meaning set forth in Article III, Section 6(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or any
successor federal statute, and the rules and regulations thereunder, as the same
are in effect from time to time.

 

“Holder” means TEC and any permitted assignee of all or any of TEC’s
registration rights under this Agreement.

 

“Material Development Condition” has the meaning set forth in Article III,
Section 6(b).

 

“Other Holders” has the meaning set forth in Article III, Section 4.

 

“Person” means an individual or entity.



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented.

 

“Registrable Securities” means the Common Stock issued to TEC in the Transaction
and any other securities later issued, as a result of or in connection with any
stock dividend, stock split or reverse stock split, combination,
recapitalization, reclassification, merger, consolidation, exchange or
distribution in respect of the Common Stock issued to TEC in the Transaction,
but only so long as such Common Stock or other securities are held by TEC or
another Holder.

 

“Registration Expenses” has the meaning set forth in Article III, Section 7.

 

“Registration Statement” means any registration statement within the scope of
Article III, Section 2 or Article III, Section 4 of this Agreement that covers
any of the Registrable Securities, including the Prospectus included therein,
all amendments and supplements to that Registration Statement, including
post-effective amendments, and all exhibits and all materials incorporated by
reference in that Registration Statement.

 

“Requesting Securityholder” has the meaning set forth in Article III, Section 4.

 

“Restricted Security” has the meaning set forth in Article III, Section 1.

 

“Rule 144” means Rule 144 adopted under the Securities Act, as amended from time
to time, or any successor rule that may be adopted by the SEC.

 

“Rule 415” means Rule 415 adopted under the Securities Act, as amended from time
to time, or any successor rule that may be adopted by the SEC.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended or any successor
federal statute, and the rules and regulations thereunder, as the same are in
effect from time to time.

 

“Shares” means the Common Stock issued to TEC in the Transaction and any other
securities later issued, as a result of or in connection with any stock,
dividend, stock split or reverse stock split, combination, recapitalization,
reclassification, merger, consolidation, exchange or distribution in respect of
the Common Stock issued to TEC in the Transaction.

 

“Shelf Registration Period” has the meaning set forth in Article III, Section
2(b).

 

“Shelf Registration Statement” has the meaning set forth in Article III, Section
2(a).

 

“Stock Purchase Agreement” has the meaning set forth in the recitals.

 

“Underwritten Offering” means a registered offering in which securities of
Newport are sold to an underwriter for reoffering to the public.

 

Except where expressly indicated otherwise, all references to sections in this
Agreement are to sections of this Agreement. Unless the context otherwise
requires, all capitalized terms not defined herein shall have the meanings
ascribed to them in the Stock Purchase Agreement.



--------------------------------------------------------------------------------

ARTICLE II. RESTRICTIVE PROVISIONS

 

1. Lock-Up Agreement.

 

(a) TEC hereby agrees that it will not (i) offer, sell, contract to sell, pledge
or otherwise dispose of, directly or indirectly, any Shares or securities
convertible into or exchangeable or exercisable for any Shares, (ii) enter into
a transaction which would have the same effect, (iii) enter into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Shares, whether any such aforementioned
transaction is to be settled by delivery of the Shares or such other securities,
in cash or otherwise, or (iv) publicly disclose the intention to make any such
offer, sale, pledge or disposition, or to enter into any such transaction, swap,
hedge or other arrangement (unless, without in any way limiting the restrictions
in clauses (i) through (iii) above, in the reasonable judgment of TEC, such
disclosure is required under Schedule 13D under the Exchange Act, or by other
legal or regulatory requirement).

 

(b) The restrictions set forth in Article II, Section 1(a) shall lapse as
follows:

 

(i) with respect to twenty-five percent (25%) of the Shares, the restrictions in
Article II, Section 1(a) shall lapse on the six (6) month anniversary of the
Closing Date;

 

(ii) with respect to an additional twenty-five percent (25%) of the Shares, the
restrictions in Article II, Section 1(a) shall lapse on the twelve (12) month
anniversary of the Closing Date; and

 

(iii) with respect to any remaining Shares, the restrictions in Article II,
Section 1(a) shall lapse on the eighteen (18) month anniversary of the Closing
Date.

 

2. Right of First Offer.

 

(a) any private sale by TEC to a Person (which for this purpose includes a
person known by TEC to be a “person” as such term is defined in Section 13(d)(3)
of the Exchange Act) of a number of Shares that is greater than five percent
(5%) of the total outstanding shares of Common Stock at that time shall be
subject to the prior approval of the Board of Directors of Newport, to be given
or withheld in its sole discretion; and

 

(b) TEC shall provide Newport with forty-eight (48) hours advance notice (the
“Notice”) of (A) any block sale of more than five hundred thousand (500,000)
Shares, or (B) entry into any plan under Rule 10b5-1 of the Exchange Act
covering more than five hundred thousand (500,000) Shares. Such notice shall
include the material terms of the proposed sale or plan, including the price and
total number of Shares, to the extent known as of the date of such notice.
During such forty-eight (48) hour period, Newport may elect, by written notice
to TEC, to purchase all such Shares with respect to clause (A) above and all or
a portion of such Shares with respect to clause (B) above, in each case on terms
mutually agreeable to TEC and Newport. If the actual number of Shares to be sold
is greater than the number of Shares set forth in the Notice, (regardless of by
how much greater), then TEC shall be required to provide a new Notice with
respect to the incremental Shares twenty-four (24) hours in advance of the sale
or entry into a plan under Rule 10b5-1 of the Exchange Act. If the actual number
of Shares to be sold is less than the number of Shares set forth in the Notice,
then the original Notice shall apply to such reduced number of Shares and no
additional notice period will be required.



--------------------------------------------------------------------------------

3. Standstill Agreement. For a period commencing with the date of this Agreement
and ending on the earlier of (i) the date two (2) years after the date of this
Agreement or (ii) the Termination Date (as defined below) (the “Standstill
Period”), TEC shall not, without the prior written consent of Newport or
Newport’s Board of Directors: (a) acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, voting securities or
direct or indirect rights to acquire any voting securities (A) during such time
that TEC beneficially owns (for purposes of Section 13(d) of the Exchange Act)
five percent (5%) or more of the voting power of Newport, or (B) which when
added to the Shares then owned by TEC and its subsidiaries, would result in TEC
and its subsidiaries beneficially owning (for purposes of Section 13(d) of the
Exchange Act) of more than five percent (5%) of the voting power of Newport; (b)
make, or in any way participate, directly or indirectly, in any “solicitation”
of “proxies” to vote (as such terms are used in the Exchange Act), or seek to
advise or influence any person or entity with respect to the voting of any
voting securities of Newport; (c) make any public announcement with respect to,
or submit a proposal for, or offer of (with or without conditions) any merger,
business combination, recapitalization, restructuring or other extraordinary
transaction involving Newport or any of its securities or material assets; (d)
form, join or in any way participate in a “group” as defined in Section 13(d)(3)
of the Exchange Act in connection with any of the foregoing; (e) otherwise act
or seek to control or influence the management, Board of Directors or policies
of Newport (provided that TEC shall be entitled to exercise its rights under the
Promissory Note); (f) take any action that could reasonably be expected to
require Newport to make a public announcement regarding the possibility of any
of the events described in clauses (a) through (e) above; or (g) request
Newport, directly or indirectly, to amend or waive any provision of this
paragraph. For the purposes of this paragraph, the “Termination Date” shall mean
the earliest of (i) the date on which Newport (A) enters into a definitive
agreement with an unaffiliated third party or parties to merge, consolidate or
otherwise combine, with such third party or parties in a transaction where the
holders of Newport’s outstanding shares immediately prior to such merger or
consolidation would hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of the combined or
surviving entity immediately after such merger or consolidation, or to sell
substantially all of Newport’s business or assets or securities representing a
majority of the then outstanding voting power of Newport’s securities, or (B)
makes a public announcement that it is negotiating a transaction with an
unaffiliated third party or parties covered by the foregoing clause (A), or (ii)
the date a third party or group (as defined above) (X) acquires beneficial
ownership of voting securities (including those convertible or exchangeable into
such voting securities) of Newport representing twenty percent (20%) or more of
the then outstanding voting securities of Newport; or (Y) announces or commences
a tender or exchange offer to acquire voting securities of Newport which, if
successful, would result in such person or group owning, when combined with any
other voting securities of Newport owned by such person or group, twenty percent
(20%) or more of the then outstanding voting securities of Newport. During the
Standstill Period, such restrictions (other than those in clause (a) above)
shall remain in effect during such time as TEC owns or controls five percent
(5%) or more of the outstanding shares of Common Stock. In the event that during
the Standstill Period, TEC owns or controls less than five percent (5%) of the
outstanding shares of Common Stock, it shall continue to be subject to the
restrictions in clause (a) hereof.



--------------------------------------------------------------------------------

ARTICLE III. REGISTRATION RIGHTS

 

1. Securities Subject to this Agreement. The securities entitled to the benefits
of this Agreement are the Registrable Securities but, with respect to any
particular Registrable Security, only so long as such securities continue to be
Restricted Securities and only so long as such securities are held by a Holder.
A Registrable Security that has ceased to be a Registrable Security cannot
thereafter become a Registrable Security. A “Restricted Security” is a
Registrable Security (i) which has not been sold pursuant to an effective
Registration Statement in accordance with the intended plan and method of
distribution therefor set forth in the final Prospectus forming part of such
Registration Statement, (ii) which has not been sold pursuant to Rule 144, and
(iii) which cannot, at that time, be sold by its Holder, together with all other
Registrable Securities (or securities that would be Registrable Securities but
for operation of this clause (iii)) beneficially owned by such Holder, during
one 90 day period under Rule 144. Newport acknowledges and agrees that if on or
after the second anniversary of the Closing Date, TEC has not increased the
number of shares of Newport that it owns above the number it acquired in the
Transaction, and TEC provides Newport with an opinion of counsel stating that
TEC is not an “affiliate” as that term is defined under the Securities Act and
has not been an affiliate during the preceding three months, Newport shall cause
to be removed any restrictive legends from the stock certificates issued to TEC
in the Transaction.

 

2. Shelf Registration.

 

(a) General. Newport shall use commercially reasonable efforts to cause to
become effective under the Securities Act a Registration Statement relating to
the resale, from time to time, of all the Registrable Securities (the “Shelf
Registration”) in accordance with the plan and method of distribution set forth
in the Prospectus included in such Registration Statement (the “Shelf
Registration Statement”) as soon as practicable following the Closing Date and
the receipt of all financial statements and related information relating to the
Companies and the Subsidiaries necessary to allow Newport to comply with its
filing requirements pursuant to Form S-3 under the Securities Act and Form 8-K
under the Exchange Act. The plan and method of distribution may include an
Underwritten Offering of such Registrable Securities. Newport shall promptly
respond to any SEC comments to such Shelf Registration Statement. Newport shall
file amendments to the Shelf Registration Statements to reflect transfers of
Registrable Securities to any Holder following the new Holder’s delivery to
Newport of its written assumption of obligations contemplated by Article IV,
Section 4 of this Agreement.

 

(b) Effective Period. Newport will use commercially reasonable efforts to cause
the Shelf Registration Statement to become effective within 120 days of the
Closing Date and keep the Shelf Registration Statement continuously effective
until the earliest of (i) the third anniversary of the Closing Date (subject to
extension as provided in Article III, Section 4(b)), (ii) the date on which all
Registrable Securities covered by the Shelf Registration Statement have been
sold thereunder in accordance with the plan and method of distribution intended
by Holders and disclosed in the respective Prospectuses included in the Shelf
Registration Statement, and (iii) the date on which Newport causes to be removed
any restrictive legends from the stock certificates under Article III, Section 1
(the “Shelf Registration Period”).

 

(c) Inclusion of Other Securities. Newport and any other holder of Newport’s
securities (other than a Holder) who has contractual registration rights may
include its securities in the Shelf Registration effected pursuant to this
Section 2 or in an Underwritten Offering, subject to Article III, Section 3(a).



--------------------------------------------------------------------------------

(d) Withdrawal. Newport will withdraw the Shelf Registration Statement upon
having obtained the written request of the Holders of a majority of the
Registrable Securities covered by the Shelf Registration Statement.

 

3. Underwritten Offerings.

 

(a) Maximum Number of Underwritten Offerings. The Holders may request, and
Newport will cooperate with the Holders in connection with, two Underwritten
Offerings; provided that the estimated gross proceeds in each such Underwritten
Offering are in excess of twenty-five million dollars ($25,000,000), and
provided further that the Holders may not request the second such Underwritten
Offering within twelve (12) months following the closing of the first
Underwritten Offering.

 

(b) Priority on Underwritten Offerings. With respect to each Underwritten
Offering referenced in Section 3(a) above, if the managing underwriter or
underwriters for such Underwritten Offering advise the selling holders in
writing that the total amount of Registrable Securities and equity securities
requested to be included pursuant to Article III, Section 2(c) will in the
aggregate materially and adversely affect the success of such Underwritten
Offering, then: (i) first, the amount of equity securities requested to be
included pursuant to Article III, Section 2(c) will be reduced on a pro rata
basis among Newport and such other holders based on the amount of such equity
securities requested to be included therein by Newport and each such holder and
(ii) second, the amount of Registrable Securities of all Holders who have
requested to have Registrable Securities included in the Underwritten Offering
will be reduced, pro rata among such Holders on the basis of the amount of such
Registrable Securities requested to be included therein by each such Holder, so
that, after such reduction, there will be included in such Underwritten Offering
the amount of Registrable Securities that, in the written opinion of such
managing underwriter or underwriters, can be sold without materially and
adversely affecting the success of the Underwritten Offering.

 

(c) Withdrawn Underwritten Offerings. An Underwritten Offering withdrawn at the
request of TEC pursuant to Section 2(e) shall not be counted towards that
maximum number of Underwritten Offerings if TEC agrees to pay the Registration
Expenses in connection therewith.

 

4. Piggyback Registration. If, at any time prior to the expiration of the Shelf
Registration Period, Newport proposes to file a registration statement with
respect to any class of its equity securities, whether for its own account
(other than in connection with a registration statement on Form S-4 or S-8 or
any successor or substantially similar form), or for the account of a holder of
securities of Newport, other than a Holder, pursuant to demand registration
rights granted by Newport to such holder (a “Requesting Securityholder”), or for
the registration of securities for sale by Newport on a continuous or delayed
basis pursuant to Rule 415, in either case, then Newport shall give written
notice of such proposed filing to all Holders at least 20 days before the
anticipated filing date of such registration statement. Notwithstanding the
foregoing, during the time when the Shelf Registration Statement contemplated by
Article III, Section 2(b) is effective and not suspended or withdrawn, then the
piggyback registration rights under this Section 4 shall apply only to
Underwritten Offerings. In either case, that notice shall offer to all Holders
the opportunity to have any or all of the Registrable Securities held by the
Holders included in that registration statement. Each Holder desiring to have
its Registrable Securities registered under this Section 4 shall so advise
Newport in writing within 15 days after the date of receipt of such notice
(which request shall set forth the amount of Registrable Securities for which
registration is requested). Newport shall use its



--------------------------------------------------------------------------------

commercially reasonable efforts to include in that registration statement all
the Registrable Securities so requested to be included therein. Notwithstanding
the foregoing, if in connection with an Underwritten Offering (other than one
initiated by a Holder pursuant to Article III, Section 3) the managing
underwriter or underwriters of any such proposed public offering advises Newport
in writing that the total amount or kind of securities which the Holders,
Newport and any other Persons (the “Other Holders”) intend to be included in
such proposed public offering is sufficiently large to materially and adversely
affect the success of such proposed public offering, then the amount or kind of
securities to be offered for the accounts of Holders and Other Holders shall be
reduced as follows: (i) if such Registration Statement is a primary registration
on behalf of Newport, Newport will include in such registration (A) first, all
securities to be offered by Newport and (B) second, up to the full amount of
securities requested to be included in such registration by the Holders and the
Requesting Securityholders having contractual rights to include securities in
such underwritten offering (allocated pro rata among the Holders and Requesting
Securityholders having contractual rights to include securities in such
underwritten offering on the basis of the amount of securities requested to be
included therein by each such Holder or Requesting Securityholder), so that the
total amount of securities to be included in such offering is the full amount
that, in the written opinion of such managing underwriter or underwriters, can
be sold without materially and adversely affecting the success of such offering;
and (ii) if such Registration Statement is an underwritten secondary
registration on behalf of such Requesting Securityholders, Newport will include
in such registration: (A) first, all securities of such Requesting
Securityholders requested to be included therein and (B) second, up to the full
amount of securities requested to be included in such registration by the
Holders and other persons (allocated pro rata among such Holders and such other
persons on the basis of the amount of securities requested to be included
therein by each such Holder or other person), so that the total amount of
securities to be included in such offering is the full amount, that in the
written opinion of such managing underwriter or underwriters, can be sold
without materially and adversely affecting the success of the offering. Anything
to the contrary in this Agreement notwithstanding, Newport may withdraw or
postpone a registration statement referred to in this Section 4 at any time
before it becomes effective or withdraw, postpone or terminate the offering
after it becomes effective without obligation to any Holder. In addition, this
Section 4 is subject to Article III, Section 5(c). If an offering in connection
with which a Requesting Securityholder is entitled to registration under this
Section 4 is an underwritten offering, any Requesting Securityholder whose
Registrable Securities are included in the Registration Statement shall, unless
otherwise agreed by Newport, offer and sell the Registrable Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
this Agreement, on the same terms and conditions as other shares of Common Stock
included in the underwritten offering.

 

5. Registration Procedures.

 

(a) General. Subject to Article III, Sections 6(b) and (c), in connection with
Newport’s registration obligations pursuant to Article III, Section 2 and, to
the extent applicable, Article III, Sections 3 and 4, Newport shall:

 

(i) prepare and file with the SEC: (A) a new Registration Statement or such
amendments and post-effective amendments to an existing Registration Statement
as may be necessary to keep the Registration Statement effective for the time
period set forth herein, and (B) any amendments and post-effective amendments to
any Shelf Registration Statement, any Prospectus and any supplements to any
Prospectus included in any Shelf Registration Statement, as may be requested by
any Holder of Registrable Securities to reflect (1) any changes to the plan of
distribution contained in the Prospectus included in such Shelf Registration
Statement or (2) the



--------------------------------------------------------------------------------

identity of any transferee of Registrable Securities, provided that, as soon as
practicable, but in no event later than three (3) Business Days (unless such
Registration Statement relates to an Underwritten Offering in which case such
period shall be one (1) Business Day) before filing any Registration Statement,
any related Prospectus or any amendment or supplement thereto, other than any
amendment or supplement made solely as a result of incorporation by reference of
documents filed with the SEC subsequent to the filing of such Registration
Statement, Newport shall furnish to the Holders of the Registrable Securities
covered by the Registration Statement and the underwriters, if any, copies of
all such documents proposed to be filed;

 

(ii) notify the selling Holders of Registrable Securities and the managing
underwriters, if any, promptly: (A) when a new Registration Statement,
Prospectus or any Prospectus supplement or post-effective amendment has been
filed and, with respect to any new Registration Statement or post-effective
amendment, when it has become effective, (B) of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose, (C) of any suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and (D) if there is a misstatement or omission of a
material fact in any Registration Statement, Prospectus or any document
incorporated therein by reference or if any event occurs that requires the
making of any changes in any Registration Statement, Prospectus or any document
incorporated therein by reference in order to make the statements therein (in
the case of any Prospectus, in the light of the circumstances under which they
were made) not misleading; provided that upon any occurrence specified in
clauses (B), (C) or (D) Newport shall use its reasonable best efforts to, at the
earliest practicable date, obtain a withdrawal of any stop order, the lifting of
any suspension of the qualification or exemption from qualification or amend the
Registration Statement, Prospectus or any document incorporated therein by
reference in order to make the statements therein (in the case of any
Prospectus, in the light of the circumstances under which they were made) not
misleading;

 

(iii) if reasonably requested by the managing underwriter or underwriters or a
Holder of Registrable Securities being sold in connection with an Underwritten
Offering, promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters and the Holders of a
majority of the Registrable Securities being sold in such Underwritten Offering
agree should be included therein relating to the sale of the Registrable
Securities including, without limitation, information with respect to the total
number of shares of Registrable Securities being sold to such underwriters, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the Underwritten Offering of the Registrable Securities to be
sold in such offering, and promptly make all required filings of such Prospectus
supplement or post-effective amendment;

 

(iv) furnish to each selling Holder of Registrable Securities and each managing
underwriter, if any, without charge, (A) preliminary drafts of the Registration
Statement as they become available, and (B) as many conformed copies as may
reasonably be requested of the then effective Registration Statement and any
post-effective amendments thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

(v) deliver to each selling Holder of Registrable Securities and the
underwriters, if any, without charge, as many copies of the then effective
Prospectus (including each Prospectus subject to completion) and any amendments
or supplements thereto as such Persons may reasonably request;



--------------------------------------------------------------------------------

(vi) use commercially reasonable efforts to register or qualify or cooperate
with the selling Holders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as any selling Holder of
Registrable Securities or underwriter reasonably requests in writing, provided
that Newport will not be required to: (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, but for this
paragraph (vi), (B) subject itself to general taxation in any such jurisdiction
or (C) file a general consent to service of process in any such jurisdiction;

 

(vii) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC relating to such
registration and the distribution of the securities being offered and make
generally available to its securities holders earnings statements satisfying
Section 11(a) of the Securities Act;

 

(viii) cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc.;

 

(ix) subject to the proviso in paragraph (vi) above, cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the selling Holders or the underwriters, if any, to complete the
disposition of such Registrable Securities (other than as may be required by the
governmental agencies or authorities of any foreign jurisdiction and other than
as may be required by a law applicable to a selling Holder by reason of its own
activities or business other than the sale of Registrable Securities);

 

(x) cooperate with the selling Holders of Registrable Securities, the
underwriters, if any, and their respective counsel, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold, which certificates will not bear any restrictive legends; and cause
such certificates to be in such denominations and registered in such names as
the selling Holders or managing underwriters, if any, shall request; and

 

(xi) to the extent requested by the Holders of Registrable Securities in
connection with a proposed Underwritten Offering (pursuant to Article III,
Section 3): (A) execute and deliver an underwriting agreement containing
customary terms, including without limitation, appropriate restrictions on
Newport’s ability to issue or sell any shares of its Common Stock or securities
convertible or exercisable or exchangeable therefor (not exceeding 90 days from
the commencement of the Underwritten Offering) and any requirement, to the
extent permitted by the applicable Newport stock option plans or other
agreements, to enforce available restrictions on the ability of any option
holder to exercise options or on any stockholder to sell any shares of Newport
Common Stock, (B) to the extent reasonably necessary to facilitate the success
of any such Underwritten Offering, make available the appropriate executive
officers of Newport for due diligence and drafting sessions and road show
presentations in connection with such Underwritten Offering and (C) prepare and
file with the SEC a Current Report on Form 8-K with such underwriting agreement
attached as an exhibit thereto. If requested by the managing underwriter of a
proposed Underwritten Offering, Newport will obtain agreements from each of its
executive officers and directors imposing customary restrictions (not exceeding
90 days from the commencement of the Underwritten Offering) on such executive
officer’s or director’s ability to sell any shares of Newport Common Stock
beneficially owned, if requested by the managing underwriter of any such
Underwritten Offering.



--------------------------------------------------------------------------------

As a condition precedent to the participation in any registration hereunder,
Newport may require each selling Holder of Registrable Securities as to which
such registration is being effected to furnish to Newport such reasonable
information regarding such Person and the distribution of such securities as
Newport may from time to time request.

 

(b) Discontinuance. Each Holder of Registrable Securities shall, upon receipt of
any notice from Newport of the happening of any event of the kind described in
Article III, Section 5(a)(ii), forthwith discontinue disposition of Registrable
Securities pursuant to the then current Registration Statement until: (A) such
Holder is advised in writing by Newport that a new Registration Statement
covering the offer of Registrable Securities has become effective under the
Securities Act or (B) such Holder receives copies of any required supplemented
or amended Prospectus, or until such Holder is advised in writing by Newport
that the use of the Registration Statement may be resumed. If Newport shall have
given any such notice during a period when a Shelf Registration Statement or
Registration Statement relating to an Underwritten Offering is in effect,
Newport shall extend the period during which such Registration Statement shall
be maintained effective pursuant to this Agreement by the number of days during
which any such disposition of Registrable Securities is discontinued pursuant to
this Section 5(b). If so directed by Newport, on the happening of such event,
each Holder will deliver to Newport (at Newport’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the Registration
Statement covering such Registrable Securities at the time of receipt of such
notice.

 

(c) Selection of Underwriter. The investment banker or investment bankers and
manager or managers that will manage any Underwritten Offering pursuant to
Article III, Section 3(a) will be selected by Newport (which selection shall be
made no later then twenty (20) days following request by TEC), subject to the
approval of TEC, which approval shall not be unreasonably withheld or delayed.

 

6. Certain Limitations on Registration Rights.

 

(a) Hold-Back Election. In the case of the registration of any underwritten
primary offering initiated by Newport (other than any registration by Newport on
Form S-4 or Form S-8 or any successor or substantially similar form, and other
than in connection with (i) an employee stock option, stock purchase or
compensation plan or of securities issued or issuable pursuant to any such plan
or an acquisition of any securities or assets of another entity, or (ii) a
dividend reinvestment plan) or any underwritten secondary offering initiated at
the request of a Requesting Securityholder, each Holder that includes
Registrable Securities therein agrees not to effect any public sale or
distribution of securities of Newport, except as part of such underwritten
registration, during the period beginning 15 days prior to the expected date of
execution of an underwriting agreement relating to such underwritten offering
and ending 90 days after such closing date (or such shorter period as may be
agreed to between the underwriters thereof and Newport or any other security
holder of Newport selling securities in such offering). The parties acknowledge
that the expected date of execution of an underwriting agreement shall be made
in the good faith determination of the managing underwriter of such offering and
communicated in writing to such Holders.

 

(b) Material Development Condition. With respect to any Registration Statement
filed or to be filed pursuant to Article III, Section 2, if Newport determines
that, in its good faith judgment, it would (because of the existence of, or in
anticipation of, any acquisition or corporate reorganization or other
transaction, financing activity, stock repurchase or other development



--------------------------------------------------------------------------------

involving Newport or any subsidiary, or the unavailability for reasons
substantially beyond Newport’s control of any required financial statements)
require public disclosure by Newport of material non-public information that is
not included in such Registration Statement and that immediate disclosure of
such information would be seriously detrimental to Newport (a “Material
Development Condition”), Newport shall, notwithstanding any other provisions of
this Agreement, be entitled, upon the giving of a written notice that a Material
Development Condition has occurred (a “Delay Notice”) from Newport to any Holder
of Registrable Securities included or to be included in such Registration
Statement: (i) to cause sales of Registrable Securities by such Holder pursuant
to such Registration Statement to cease, or (ii) if no such Registration
Statement has yet been filed or declared effective, to delay the filing or
effectiveness of any such Registration Statement until, in the good faith
judgment of Newport, such Material Development Condition no longer exists
(notice of which Newport shall promptly deliver to any Holder of Registrable
Securities with respect to which any such Registration Statement has been
filed). Notwithstanding the foregoing: (A) in no event may such cessation or
delay (I) be for a period of more than 60 consecutive days from the giving of
the Delay Notice to a Holder with respect to the Material Development Condition,
as above provided, and (II) exceed 120 days in the aggregate in any 12 month
period. In the event of any such cessation or delay, the Shelf Registration
Period with respect to such Holder and Registrable Securities shall be extended
by the number of days during the Shelf Registration Period that such Holder is
required to refrain from selling Registrable Securities.

 

(c) Limitation on Piggyback Registration Rights. Anything to the contrary
contained in this Agreement notwithstanding, when, in the opinion of reputable
outside securities counsel for Newport, the registration of the Registrable
Securities is not required by the Securities Act in connection with a proposed
sale of such Registrable Securities, the Holders shall have no rights pursuant
to Article III, Section 4 to request a piggyback registration in connection with
such proposed sale and Newport shall promptly provide to the transfer agent and
the Holder’s or Holders’ broker or brokers in connection with any sale
transaction an opinion to that effect.

 

7. Registration Expenses. All expenses incident to Newport’s performance of or
compliance with this Agreement including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of counsel in connection with
blue sky qualifications or registrations, or the obtaining of exemptions
therefrom, of the Registrable Securities), printing expenses (including expenses
of printing Prospectuses), messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), fees and disbursements of its
counsel and its independent certified public accountants, securities acts
liability insurance (if Newport elects to obtain such insurance), fees and
expenses of any special experts retained by Newport in connection with any
registration fees and expenses of other Persons retained by Newport and
reasonable fees and expenses of one counsel for all selling Holders (such
selling Holders’ counsel’s fees shall not exceed $25,000) (such expenses being
referred to as “Registration Expenses”) shall be borne by Newport, provided that
Registration Expenses shall not include any fees and expenses of more than one
counsel for the Holders, out-of-pocket expenses incurred by the Holders and
underwriting discounts, commissions or fees attributable to the sale of the
Registrable Securities.

 

8. Indemnification.

 

(a) Indemnification by Newport. Newport shall indemnify and hold harmless, to
the full extent permitted by law, but without duplication, each Holder of
Registrable Securities, and



--------------------------------------------------------------------------------

each Person who controls such Holder (within the meaning of the Securities Act),
against all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and reasonable legal fees and expenses)
resulting from any untrue statement of a material fact in, or any omission of a
material fact required to be stated in, any Registration Statement or Prospectus
or necessary to make the statements therein (in the case of a Prospectus in
light of the circumstances under which they were made) not misleading, except
insofar as the same are caused by or contained in any information furnished in
writing to Newport or to any underwriters by any Holder expressly for use
therein. Newport shall also indemnify underwriters participating in the
distribution, their officers, directors, employees, partners and agents, and
each Person who controls such underwriters (within the meaning of the Securities
Act), to the same extent as provided above with respect to the indemnification
of the Holders of Registrable Securities, if so requested.

 

(b) Indemnification by Holders of Registrable Securities. In connection with any
Registration Statement in which a Holder of Registrable Securities is
participating, each such Holder will furnish to Newport in writing such
information and affidavits as Newport reasonably requests for use in connection
with any such Registration Statement or Prospectus and shall indemnify and hold
harmless, to the full extent permitted by law, but without duplication, Newport,
its officers, directors, stockholders, employees, advisors and agents, and each
Person who controls Newport (within the meaning of the Securities Act), against
all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and reasonable legal fees and expenses) resulting from
any untrue statement of material fact in, or any omission of a material fact
required to be stated in, any Registration Statement or Prospectus or necessary
to make the statements therein (in the case of a Prospectus in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder to Newport
specifically for inclusion therein. In no event will the liability of any Holder
hereunder be greater in amount than the dollar amount of the proceeds received
by such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. Holders of Registrable Securities shall also
indemnify Newport and hold harmless, to the full extent permitted by law, but
without duplication, Newport, its officers, directors, employees, advisors and
agents, and each Person who controls Newport (within the meaning of the
Securities Act), against all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and reasonable legal fees and
expenses) resulting from any violations or alleged violations by Holders of
Registrable Securities of Regulation M under the Exchange Act.

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel of such
indemnifying party’s choice, provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in (but not control) the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such indemnified Person
unless: (A) the indemnifying party shall have failed to assume the defense of
such claim and employ counsel reasonably satisfactory to the indemnified Person
in a timely manner or (B) in the reasonable judgment of any such indemnified
Person, based upon the advice of outside securities counsel, a conflict of
interest exists between such indemnified Person and the indemnifying party with
respect to such claim (in which case, if the indemnified Person notifies the
indemnifying party in writing that such indemnified Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such indemnified Person). The



--------------------------------------------------------------------------------

indemnifying party will not be subject to any liability for any settlement made
without its written consent. No indemnified Person will be required to consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term given by the claimant or plaintiff to such indemnified
Person of a release from all liability in respect of such claim. An indemnifying
party who is not entitled to, or elects not to, assume the defense of the claim
will not be obligated to pay the fees and expenses of more than one counsel for
all Persons indemnified by such indemnifying party with respect to such claim.

 

(d) Contribution. If for any reason the indemnification provided for in Article
III, Section 8(a) or Article III, Section 8(b) is unavailable to an indemnified
Person or insufficient to hold it harmless as contemplated by Article III,
Section 8(a) and Article III, Section 8(b), then the indemnifying party shall
contribute to the amount paid or payable by the indemnified Person as a result
of such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect not only the relative benefits received by the
indemnifying party and the indemnified Person, but also the relative fault of
the indemnifying party and the indemnified Person, as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement or the
omission or alleged omission relates to information supplied by the indemnifying
party or parties on the one hand, or the indemnified Person or Persons on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentations.

 

9. Participation in Underwritten Registrations. No Person may participate in any
Underwritten Offering hereunder unless such Person: (i) agrees to sell such
Person’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and signs all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements and in form and substance
reasonably approved by Newport. Nothing in this Section 9 shall be construed to
create any additional rights regarding the registration of Registrable
Securities in any Person otherwise than as set forth herein.

 

ARTICLE IV. MISCELLANEOUS

 

1. Amendments. This Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions may not be given, except
pursuant to a written amendment executed by Newport and TEC. Any amendment
effected in accordance with this paragraph shall be binding upon TEC, each
Holder and Newport.

 

2. Waivers. Any failure of TEC or another Holder, on one hand, or Newport, on
the other hand, to comply with any provision of this Agreement may be waived by
Newport or TEC or that Holder, respectively, only by a written instrument signed
by the party granting the waiver, but that waiver or the failure to insist upon
strict compliance with that provision shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. Any waiver effected
in accordance with this paragraph shall be binding upon TEC, each Holder and
Newport.

 

3. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed given if delivered personally, sent by
facsimile, sent by nationally-



--------------------------------------------------------------------------------

recognized overnight courier or mailed by registered or certified mail (return
receipt requested), postage prepaid, to the parties at the addresses set forth
below or to such other address as the party to whom notice is to be given may
have furnished to the other parties hereto in writing in accordance herewith.
Any such notice or communication shall be deemed to have been delivered and
received (A) in the case of personal delivery, on the date of such delivery, (B)
in the case of facsimile, on the date sent if confirmation of receipt is
received and such notice is also promptly mailed by registered or certified mail
(return receipt requested), (C) in the case of a nationally-recognized overnight
courier in circumstances under which such courier guarantees next business day
delivery, on the next business day after the date when sent, and (D) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted:

 

If to a Holder other than TEC, at the most current address given by that Holder
to Newport, in accordance with this Section 3.

 

(a) if to Newport, to:

Newport Corporation

1791 Deere Avenue

Irvine, California 92606

Telephone: (949) 863-3144

Facsimile: (949) 253-1221

Attention: General Counsel

with a copy to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Telephone: (949) 725-4000

Facsimile: (949) 725-4100

Attention: K.C. Schaaf, Esq.

(b) If to TEC, to:

Thermo Electron Corporation

81 Wyman Street

Waltham, Massachusetts 02451

Telephone: (781) 622-1198

Facsimile: (781) 622-1283

Attention: General Counsel

 

4. Successors and Assigns. The obligations of TEC under the Restrictive
Provisions set forth in Article II of this Agreement may not be delegated by TEC
to any Person. The Registration Rights set forth in Article III of this
Agreement may not be assigned by TEC to any Person, provided that TEC may assign
such Registration Rights under this Agreement to not more than three (3) Persons
to whom it simultaneously sells or otherwise transfers at least ten percent
(10%) of the Registrable Securities. Any such assignment shall not be effected
unless and until the assignee assumes in writing all the obligations under this
Agreement that correspond to the rights being assigned to that assignee, as
determined in good faith by Newport.



--------------------------------------------------------------------------------

5. Right to Decline Transfer. In furtherance of the provisions contained in this
Agreement, Newport and its transfer agent and registrar are hereby authorized to
decline to make any transfer of shares of Registrable Securities if such
transfer would constitute a violation or breach of this Agreement.

 

6. Entire Agreement. This Agreement and the Stock Purchase Agreement constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersede all other prior and contemporaneous agreements and
understandings both written and oral between the parties with respect to the
subject matter hereof and thereof.

 

7. Governing Law; Equitable Relief.

 

(a) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
State of New York without regard to the conflict of law principles thereof.

 

(b) The parties agree that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions (or similar equitable
relief) to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement in the state and federal courts for
Manhattan County, State of New York, this being in addition to any other remedy
to which they are entitled at law or in equity.

 

8. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

9. Gender. Whenever required by the context, the masculine gender shall include
the feminine and neuter genders, and vice versa and the singular shall include
the plural, and vice versa.

 

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which shall together
constitute one and the same agreement.

 

11. Validity. If any provision of this Agreement or the application thereof to
any person or circumstance is held invalid or unenforceable, the remainder of
this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and to such end the provisions of
this Agreement are agreed to be severable.

 

12. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and its successors and permitted assigns
and, except as expressly provided herein, nothing in this Agreement is intended
to or shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement nor shall any such person
be entitled to assert any claim hereunder. In no event shall this Agreement
constitute a third party beneficiary contract.



--------------------------------------------------------------------------------

13. Personal Liability. This Agreement shall not create or be deemed to create
or permit any personal liability or obligation on the part of any direct or
indirect stockholder of TEC or Newport, or any officer, director, employee,
agent, representative or investor of any party hereto.

 

14. Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

15. Additional Actions. From time to time, at either party’s request and without
further consideration, the other party hereto (and any Holder in addition to
TEC) shall execute and deliver such additional documents and take such other
actions as may be necessary or desirable to effectuate this Agreement.

 

16. Representation of Counsel. Each party to this Agreement has been represented
by counsel during the preparation and negotiation of this Agreement, and
therefore waives any rule of construction that would construe ambiguities
against the party drafting this Agreement.



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NEWPORT CORPORATION

By:

 

/s/ Robert G. Deuster

--------------------------------------------------------------------------------

Name:

 

Robert G. Deuster

Title:

 

Chief Executive Officer

THERMO ELECTRON CORPORATION

By:

 

/s/ Guy Broadbent

--------------------------------------------------------------------------------

Name:

 

Guy Broadbent

Title:

 

Vice President